DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Payen et al. (20080163764) in view of Valance (20110126719).
Payen teaches an autonomous apparatus for cooking food comprising a support body (par. 0093 ref. 8), an openable lid hinged to said support body (par. 0093), an internal container which can be extracted/inserted with respect to said support body and open at the top (par. 0069), at least a heating device (par. 0098), one or more elements to generate a flow of air toward the inside of said container (par. 0050), said air flow generator element being connected to a return exit (par. 0058; par. 0100; air inlet; area of air generator) with a suction mouth made in correspondence with an internal wall of said support body (par. 0058, par. 0100; air inlet).
Payen teaches an appliance for heating loose pieces of food which are held in a food receiver for cooking. 
Though silent to the food receiver comprising a plurality of through of holes, Payen teaches the food receiver as a solid surface for the purpose of preventing liquid ingredients from passing through.  Valance teaches a same food receiver for accepting and mixing food for cooking as Payen, in addition to teaching as an alternative to a solid food receiver (fig. 21 par. 0150) providing a plurality of through holes made on at least one portion of a lateral wall of the internal container (par. 0074, 0115), said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container (par. 0074; fig. 9).  Thus since there are only two types of food receivers, i.e. with or without holes, since Payen recognizes instances where the food receiver is provided with perforations (par. 0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container for its art recognized purpose of providing an alternative or for providing a food receiver specific to solid foods as opposed to liquid comprising as further recognized by Payen and promoting optimal air flow as taught by Valance (par. 0115).
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container since Payen teaches solid side wall for retaining ingredients where Valencia teaches as alternative to solid side walls, providing through holes at a level of the food receiver which is above the level of the ingredients thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Though silent to said band with said through holes extends starting from said peripheral edge for at least 60% of a height of said lateral wall, Valance teaches providing through holes at a level of the food receiver which is above the level of the ingredients.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired height relative the height of the vessel wall, since Valance teaches the number and amount are variable and more specifically since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Though Payan is silent to said through holes are made on at least one portion of the base wall of the internal container, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired such since Valance teaches the number and amount are variable and more specifically since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Though Payan is silent to said through holes are distributed in overlapping and/or vertically aligned rows or parallel or staggered as taught by Valance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a such as taught by Valance since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach said through holes are the same size or different from each other as taught by Valance thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Payan teaches said suction mouth is positioned in correspondence with said air flow generator element (par. 0056). 
A sending aperture operatively coupled to the openable lid and configured to have a substantially hollow toroidal shape that (par. 0107 ref. 30a, 30b), when said lid is in a closed position on said container, cooperates with a peripheral edge of said container and communicates with the inside of said container (par. 0107).
Said sending aperture has a circumferential slit for said flow of air to exit (par. 0052, where it is noted a circular opening is taken with respect to such), mating with the peripheral edge of said container (fig. 2 closed lid).
The sending aperture develops on a circumference with a smaller diameter (fig. 2 ref. 4) than said peripheral edge in correspondence with said circumferential slit, and then progressively increases (fig. 2).
With respect to claim 13, an autonomous apparatus for cooking food comprising:
a support body having an internal wall (fig. 3 ref. 8)
an openable lid hinged to the support body (par. 0093);
an internal container which can be extracted/inserted with respect to the support body and open at the top, the internal container having a lateral wall (fig. 3 ref. 7) and a base wall (fig. 3 ref. 2b);
a heating device (par. 0098);
an air flow generator to generate a flow of air toward the inside of said container via a sending aperture operatively coupled to the openable lid (par. 0107 fig. 2 ref. 30a, 30b), the air flow generator being connected to a return exit (fig. 2 ref. 6) with a suction mouth formed in the internal wall of the support body (fig. 2 ref. 16 ref. 3).
Payen teaches an appliance for heating loose pieces of food which are held in a food receiver for cooking. 
Though silent to the food receiver comprising a plurality of through of holes, Payen teaches the food receiver as a solid surface for the purpose of preventing liquid ingredients from passing through.  Valance teaches a same food receiver for accepting and mixing food for cooking as Payen, in addition to teaching as an alternative to a solid food receiver (fig. 21 par. 0150) providing a plurality of through holes made on at least one portion of a lateral wall of the internal container (par. 0074, 0115), said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container (par. 0074; fig. 9).  Thus since there are only two types of food receivers, i.e. with or without holes, since Payen recognizes instances where the food receiver is provided with perforations (par. 0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container for its art recognized purpose of providing an alternative or for providing a food receiver specific to solid foods as opposed to liquid comprising as further recognized by Payen and promoting optimal air flow as taught by Valance (par. 0115).
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container since Payen teaches solid side wall for retaining ingredients where Valencia teaches as alternative to solid side walls, providing through holes at a level of the food receiver which is above the level of the ingredients thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Claims 14 and 15 are taken as above.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Payen et al. (20080163764) and Valance (20110126719).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792